Citation Nr: 0826137	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


M. Carsten, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for asbestosis and assigned 
a 0 percent evaluation.

Pursuant to 38 U.S.C.A. § 7107, the Board granted a motion to 
advance the veteran's case on the Board's docket.

In June 2007, the Board remanded this case for further 
development.  The case has since returned to the Board.  The 
Board also referred the issues of service connection for 
hearing loss and tinnitus to the RO.  There is no indication 
in the claims folder that these issues were addressed and 
they are again referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
respiratory limitations as shown on pulmonary function tests 
(PFT's) are attributed to his service-connected asbestosis.

2.  PFT's dated May 24, 2005 show a forced vital capacity 
(FVC) of 84 percent predicted.

4.  PFT's dated September 22, 2005 show pre-drug FVC of 73 
percent predicted and post-drug FVC of 72 percent predicted.  
Diffusion capacity was reported as 110 percent.

5.  PFT's dated September 7, 2006 show post-drug FVC of 62 
percent predicted.  Diffusion capacity was reported as 
normal.

6.  PFT's dated August 6, 2007 show post-drug FVC of 63 
percent predicted.  Diffusion capacity was interpreted as 86 
percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.96, 4.97, Diagnostic Code 6833 (2007).

2.  For the period from September 22, 2005 to September 7, 
2006, the criteria for a 30 percent evaluation, and no more, 
for asbestosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, 
Diagnostic Code 6833 (2007).

3.  For the period beginning September 7, 2006, the criteria 
for a 60 percent evaluation, and no more, for asbestosis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 
6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007; 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in November 
2004, which advised the veteran of the evidence and 
information needed to substantiate his original claim for 
service connection.  This letter further advised the veteran 
of which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  The 
June 2006 SOC advised the veteran as to the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for a higher evaluation and/or an earlier effective 
date.  The claim was readjudicated by SSOC's dated in October 
2006 and April 2008.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The June 2006 SOC advised the veteran of the pertinent 
regulations, to include the diagnostic code for evaluating 
asbestosis.  Considering all evidence of record, the Board 
concludes the duty to notify is satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA records 
are in the file.  Various private medical records were also 
received.  The veteran has not identified additional records 
that need to be obtained.  

With respect to the veteran's claim for a higher disability 
rating for service-connected asbestosis, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

VA provided the veteran with examinations in May 2005 and 
September 2006.  In June 2007, the Board remanded this case 
and requested additional examination, to include PFT's 
containing the full range of results necessary to rate this 
disability under the assigned diagnostic code.  The Appeals 
Management Center (AMC) requested an examination as directed 
in the remand.  This examination was conducted in April 2008.  
The examination report did not provide the percentage 
predicted of FVC.  Additionally, the exam cited "DSBHB" 
results from August 2007 as indicating a diffusion capacity 
of 86 percent of predicted.  On review, there is no 
indication DLCO (SB) testing was accomplished at this 
examination and the examiner did not state why such testing 
could not be completed.  

The Board acknowledges that a remand by the Board confers on 
a claimant, as a matter of law, the right to substantial 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Board has considered remanding the case 
for additional testing and information regarding the symptoms 
apportioned to service-connected versus nonservice-connected 
disability.  However, although the most recent examination 
did not involve DLCO testing, and did not provide an 
explanation as to why, it appears that the examiner did 
reference results noted on earlier testing in August 2007.  
Thus, while the examination did not fully comply with the 
Board's instructions, it appears that the information that 
the remand sought to obtain is of record as a consequence of 
testing conducted on an outpatient basis.  Furthermore, as 
will be discussed below, the Board finds that the evidence 
currently of record supports the grant of increased ratings 
of 30 percent and 60 percent, respectively, for distinct 
periods during the pendency of this appeal.  For these 
reasons, and given the veteran's age, the Board finds that 
further remand to obtain a more complete examination would be 
more harmful than advantageous to the veteran.  

Furthermore, as will be discussed below, the veteran's 
respiratory disability includes both obstructive and 
restrictive components.  On remand, the Board instructed that 
the examiner delineate which findings are due to asbestosis 
as opposed to nonservice-connected COPD.  This was not 
accomplished.  However, for the purposes of this decision, 
the Board will be presuming that all respiratory 
manifestations are attributable to his service-connected 
asbestosis.  Thus, despite the VA examiner's failure to 
comply with the Board's instructions in that regard, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The veteran contends that his breathing problems are related 
to his service-connected asbestosis and that he is entitled 
to a compensable evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Review of the record shows that the veteran has both 
asbestosis and chronic obstructive pulmonary disease (COPD).  
The veteran is not service-connected for COPD and should only 
be compensated for the impairment of earning capacity caused 
by his service-connected asbestosis.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007).  Notwithstanding, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from any nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor and that 
such manifestations be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Asbestosis is evaluated pursuant to the general rating 
formula for interstitial lung disease as follows: FVC of 75- 
to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent 
predicted (10 percent); FVC of 65- to 74-percent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted (30 percent); 
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation (60 percent); and FVC less than 50-percent 
predicted, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy (100 percent).  38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2007).

Supplementary information published with the promulgation of 
the 1996 amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  
Effective October 6, 2006, 38 C.F.R. § 4.96 was amended to 
indicate that when evaluating based on PFT's, post-
bronchodilator results should be used unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values should be used for rating purposes.  
38 C.F.R. § 4.96(d)(5) (2007).  The Board notes that the 
veteran is not prejudiced by application of this regulation 
as his pre and post-PFT results are not significantly 
different so as to affect the disability rating assigned.

On VA examination in May 2005, the veteran's FVC was reported 
as 84 percent predicted (normal).  The examiner noted Carbon 
Monoxide Diffusion (DLCO) findings described as a markedly 
elevated value in conjunction with normal alveolar volume.  
Impression was that the study was technically complicated and 
described an obstructive ventilatory defect with 
hyperinflated lung and excessive diffusion.  The examiner 
noted that pulmonary asbestosis was not supported, but that 
pulmonary emphysema was.  He further noted that the 
obstructive findings were consistent with tobacco history and 
none of the findings were consistent with the asbestos 
history.  Additionally, he noted that the elevated DLCO was 
difficult to explain.  

Pulmonary consult note dated in December 2005 indicates that 
PFT's on September 22, 2005 showed a FVC of 73 percent of 
normal and diffusion capacity was 110 percent.  The examiner 
noted that the veteran had severe obstructive pulmonary 
disease and also had mild/moderate restrictive disease.  
Pulmonary note dated in August 2006 indicates that the 
September PFT's suggested probably a mixture of restrictive 
and obstructive pulmonary disease.  

The veteran underwent additional VA examination in September 
2006.  The examiner noted the veteran has a long past smoking 
history so separation of symptoms might be difficult.  FVC 
was 62 percent predicted.  Diagnosis was mild chronic 
obstructive pulmonary disease.  The examiner indicated that 
no restrictive defect was noted and it was more likely that 
the veteran had more of a COPD.  He did not see any evidence 
of asbestosis at this time.  The examiner noted the veteran 
had a normal diffusion capacity.

PFT's conducted on August 6, 2007 showed post-drug FVC of 63 
percent predicted.  Interpretation included possible mild 
restrictive ventilatory defect, indicated by the finding of a 
mildly reduced FVC in the presence of normal total lung 
capacity; and normal diffusing capacity.  The examiner also 
noted moderate obstructive airways disease.  

The veteran most recently underwent VA examination in April 
2008.  PFT's showed post-drug FVC of 2.70.  The examiner 
noted that diffusion capacity testing in August 2007 was 86 
percent of predicted.  There was no evidence of cor pulmonale 
or pulmonary hypertension.  Diagnosis was (1) COPD; and (2) 
asbestosis.  The category of respiratory disease was listed 
as obstructive respiratory, other.  The "other" condition 
was described as mild restrictive as shown by the August 2007 
diffusion capacity.  The examiner noted this finding was 
consistent with asbestos exposure as shown by pleural plaques 
on the chest x-rays.  

As discussed, the veteran's respiratory disability includes 
both obstructive and restrictive components.  On review, the 
various medical statements of record do not clearly delineate 
which findings are due to asbestosis as opposed to 
nonservice-connected COPD.  However, for the purposes of this 
decision, and having resolved reasonable doubt in the 
veteran's favor, the Board finds that all respiratory 
manifestations will be attributed to his service-connected 
asbestosis.  See Mittleider, supra.  

Given the PFT values of record, the Board finds that staged 
ratings are for application.  See Fenderson, supra.  For the 
period prior to September 22, 2005, a noncompensable 
evaluation is warranted based on a FVC of 84 percent 
predicted.  For the period beginning September 22, 2005, a 30 
percent evaluation is warranted based on a FVC of 73 percent 
predicted.  For the period beginning September 7, 2006, a 60 
percent evaluation is warranted based on a FVC of 62 percent 
predicted.  The criteria for a 100 percent evaluation are not 
met or more nearly approximated.  
The Board notes that PFT's in April 2008 showed a post-drug 
FVC of 2.70, which suggests improvement from the August 2007 
PFT's.  However, the percentage of predicted was not 
provided.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected asbestosis 
and there is no objective evidence that this disability has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for referral 
of this case for extraschedular consideration.  




ORDER

Entitlement to an initial compensable evaluation for 
asbestosis is denied.

For the period from September 22, 2005 to September 7, 2006, 
a 30 percent evaluation for asbestosis is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

For the period beginning September 7, 2006, a 60 percent 
evaluation for asbestosis is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


